Citation Nr: 0118380
Decision Date: 06/18/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-10 618A	)	DATE JUN 18, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation in the amount of $23,060.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Committee on Waivers and Compromises at the Regional Office (RO) in Phoenix, Arizona.

A hearing was held in March 2001 before the Board Member signing this document, sitting in Washington, D.C.  A transcript of the hearing testimony is on file.  Following this hearing, the veteran submitted into evidence a statement in which he provided up-to-date financial data.  He waived his right to have this information initially considered by the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed decision has been obtained by the RO.

2.  The veteran was retired from military service; he elected to receive VA compensation and his military retirement benefits were reduced by the amount of VA compensation he was paid.

3.  In August 1997, the veteran requested that VA terminate his compensation award retroactive to August 1, 1995, to allow him to revert back to his military retired pay.

4.  In October 1997, the veteran visited the RO to explain why he wanted to stop VA compensation retroactive to August 1, 1995; a Veterans Benefits Counselor reported that the veteran understood that the retroactive termination of compensation would create a huge overpayment and that the veteran agreed to repay the VA debt when the military paid him what had been withheld from his military retired pay retroactive to August 1, 1995.

5.  The veteran was advised by a November 1997 VA letter that the retroactive termination of his VA compensation resulted in an overpayment in the amount of $23,668.00; the amount of the overpayment was subsequently reduced to $23,060.00 by an amended award.

6.  The veteran received a lump sum retroactive military retirement payment equal to the overpayment of compensation, less income tax, which he apparently used to pay some bills.

7.  The veteran requested a waiver of the debt assessed against him in a March 1998 letter.

8.  Repayment of the debt would not cause financial hardship.

9.  There was unjust enrichment to the veteran in his receipt of compensation benefits for the same period that he received military retired pay.

10.  To require the veteran to repay the debt would not defeat the purpose of the benefits.

11.  Detrimental reliance has not been shown.


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment in the amount of $23,060.00 of VA benefits is not barred by a finding of fraud, misrepresentation or bad faith on the part of the appellant.  38 U.S.C.A. 5302(c) (West 1991 & Supp. 2000).

2.  The recovery of the overpayment of $23,060.00 of VA benefits would not be against the principles of equity and good conscience.  38 U.S.C.A. 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to eliminate the well-grounded claim requirement, and requires the Secretary to provide additional assistance in developing all facts pertinent to a claim for benefits under title 38 of the United States Code.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to assist was satisfied in the present case.  Accordingly, the Board concludes that remanding the claim for additional development under the new statute is not necessary, and reviewing the claim without remanding it is not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Historically, the veteran retired from military service and was eligible for military retired pay as of July 1983.  In addition, the veteran became eligible for long term disability payments from a civilian employees welfare benefits plan beginning on July 6, 1995.

In lieu of a portion of his retired pay, the veteran was receiving VA compensation for several service-connected disabilities, including a post-traumatic stress disorder, rated as 50 percent disabling from July 1995, and a low back disability, rated as 40 percent disabling from December 1992.

Under the terms of his employees welfare long term disability plan, the veterans monthly benefit was calculated by taking into account all other income benefits received as a result of the same total disability.  Military retirement benefits were not considered a disability in the plans calculations, VA compensation was.  As such his long term disability payments were reduced by the amount of his VA compensation.

By written requests in August 1997, and again in October 1997, the veteran requested that VA discontinue his compensation retroactive to August 1, 1995.  This was to allow him to revert back to his military retired pay, and to also receive full benefits under his long term disability plan.

An October 1997 VA report of contact notes that the veteran brought in a letter from Greensboro Associates, Inc, dated in October 1997, explaining the issue outlined above.  The veteran was informed by a Veterans Benefits Counselor that stopping his VA benefits retroactively to August 1995 would create a huge overpayment which he would be required to pay back to VA.  The veteran understood and indicated he would repay the money when the military paid him the amount that had been withheld from his military retired pay.

In November 1997 VA notified the veteran that the amount he had been overpaid was $23,668.00.  Subsequently, he submitted a request for waiver for the overpayment.

In a decision dated in March 1998, an Administrative Law Judge held that the veteran was disabled for Social Security Administration purposes as of July 1995.

In a report of contact dated in March 1998 the Veterans Benefits Counselor who had completed the report of contact in October 1997 provided a more comprehensive listing of contacts with the veteran, including contacts in October, November and December 1997, as well as contacts in January, February and March 1998.  The Veterans Benefits Counselor stated that on November 14, 1997, the veteran had repeatedly been warned that action to retroactively stop VA benefits would create a huge overpayment and that when he received retroactive military retired pay, this should be used to pay VA.  The counselor reported that the veteran stated that he understood this.

In a decision dated in April 1998, the Committee on Waivers and Compromises at the RO denied the veterans request for waiver of recovery of the overpayment.  The Committee held that the veteran was at fault in the creation of the overpayment as he requested the termination of his compensation retroactive to August 1995 in order to become eligible for additional Long Term Disability insurance proceeds, and was fully aware that the overpayment would be created.  The Committee stated:  

He was also informed the termination of his VA compensation would result in a large retroactive military retirement payment to him, approximately equal to the VA compensation benefit overpayment, and he was instructed to repay the VA overpayment with the retroactive military retired pay when he received it.  By failing to repay the VA when he received the retroactive military retired pay, he not only neglected to comply with VAs instructions, but he received an unfair financial gain at the governments expense which would constitute unjust enrichment if he did not repay the compensation benefit overpayment.

The veterans Financial Status Report dated 8-29-97 shows the veterans monthly net income is sufficient to meet his necessary living expense and that he pays large amounts monthly to civilian creditors.  Once necessary living expenses for food, shelter, clothing and medical care are met, a debt to the U.S. Government deserves the same regard as debts to any other creditor.  The Committee feels collection of the overpayment could be accomplished without causing the veteran undue financial hardship, particularly if he used the lump sum expected from his military retired pay.

In a statement dated in April 1998, the veteran stated the following:

I did request the stoppage of my VA payments unaware the decision would create an overpayment of that amount.  I was under the impression this action would create a tax liability for me not an overpayment.  There is no Army over overpayment (sic) when the VA decides to pay Benefits in the arrears.

No one from the VA informed me I would obtain a VA Overpayment, I was looking to receive two months of Army Retired Pay.  You are correct in that I did spend the overpayment.  The amount was approximately $15,000.00 after income taxes were withheld.

Your decision indicates I received an unfair financial gain.  This statement is untrue, if you had reviewed my records as you indicated, you would have found I have had two major service connected surgery operations which cost over $200,000.00 the VA did not pay a dime, nor did the VA pay the approximely (sic) $8,000.00 I paid in insurance coverage. . . .

By a decision dated in June 1998, the RO established service connection for residuals of cancer of the prostate gland, status post radical prostatectomy, and this condition was rated as 100 percent disabling from July 1997 to March 1998.  The veteran was also found to be entitled to a total rating based on unemployability due to service-connected disabilities as of March 1998.

A VA Form 1042, Referral of Indebtedness to Committee on Waivers and Compromises, dated in July 1998, noted that an amended award during the period of indebtedness reduced the outstanding amount of the overpayment to $23,060.00.

A hearing was held at the RO in August 1998.  The veteran testified in essence, that he misunderstood the regulations at the time he requested the retroactive termination of his VA benefits.  He acted in good faith and repayment would cause him financial hardships.  He noted that he received a lump sum payment from his military retirement fund of about $16,000 after taxes.  He denied that he was informed in October 1997 that the retroactive termination of his compensation would create a huge overpayment.  He was asked what he did with his lump sum payment.  He noted that he had pressing expenses and used the money to pay bills. He denied buying anything with the money.  As his financial situation had changed, he was asked to submit a new financial statement for consideration.

The Committee in September 1998 continued the denial of the veterans request for waiver of recovery of the repayment.  The Committee held that the veterans statement at the hearing that he was never notified of the overpayment prior to the award action was not credible as the same counselor spoke to him in person and by telephone on several occasions regarding this issue.

By VA letter dated in March 1999, a repayment plan of $150.00 per month beginning in March 1999, and increasing to $300.00 per month in the year 2002 was approved by VA.

A Board hearing was held in March 2001.  The veteran in essence, testified that he had been receiving VA disability payments.  He found out that he could not receive long term disability payments from his employer and VA payments.  He then requested VA to stop his compensation and allow him to revert to his military retirement pay.  He was not informed that he would incur an overpayment by this action.  The money he received as a lump sum from his military retirement was used to pay bills.  His current income was approximately $5,000 a month.  His monthly expenses included the following:  household expenses of about $2,200; an automobile loan of $352; and credit cards of $925.  The total of these monthly expenses amounts to $3,477.  The veteran stated that his total monthly expenses exceeded his monthly income by about $363.

In a statement prepared at the conclusion of the hearing, the veteran provided the following financial data:

Monthly income:
? $1,200 Social Security
? $2,035 VA compensation
? $2,200 Long-term Disability until age 65 (currently 60 years of age)
? $40 Retired Pay

Monthly expenses:
? $1,300 Mortgage
? $562 Second mortgage
? $450 Utilities
? $352 Auto loan ($10,000 remaining balance)
? $925 Credit card
? $925 Living expenses (food, insurance, gas, dental, life insurance)
? $1,000 Local taxes
? $150 Repayment to VA

Assets:
? $0 Saving
? $0 Checking 
? $150 Cash
? 1998 Nissan Frontier vehicle

Liabilities:
? $8,000 Attorney fees
? $1,000 Court Lien
? Mortgage and Auto loan

This statement reflect that the veterans total monthly income amounted to $5,475 and his reported monthly expenses amounted to $5,664.

Analysis.  The overpayment at issue was created as a result of the ROs compliance with the veterans request to retroactively stop his VA compensation to August 1995.  This was done to allow him to also receive long term disability payments.  As a result of the retroactive termination of his compensation award, a large overpayment of VA benefits was created and the veteran received a lump sum military retirement payment.  Presumably, the veteran also received a lump sum payment from the long term disability insurance company retroactive to August 1995.  Documents prepared by an employee at the RO reflect that before the RO retroactive terminated his compensation award and created the subject overpayment, the veteran had agreed to use the lump sum military retirement payment to liquidate the VA overpayment which would be created.  Instead, the veteran used the lump sum military retirement payment to pay some outstanding bills.

The appellant has not challenged the actual amount of the overpayment, or the propriety of the creation of the indebtedness.  Accordingly, the only issue for appellate consideration is the veterans request for waiver of recovery of the indebtedness assessed against him.  A finding of fraud, misrepresentation or bad faith precludes waiver of recovery of an overpayment.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962, 1.963.  The RO has held that the veteran is not guilty of fraud, misrepresentation or bad faith.  The Board concurs with the RO as to this matter.

The veteran received a lump sum military retirement payment (he presumably also received a lump sum long term disability insurance payment) as the result of the adjustment of his compensation award.  Prior to this adjustment to his VA compensation award, the RO informed him that this action would create an overpayment in his compensation account which he must repay.  The RO also informed him that he was expected to use the lump sum military retirement payment to repay the VA overpayment and the RO believed that he understood this and agreed to this arrangement.  The veteran has testified that he had no such understanding.  The RO has determined that the veterans testimony as to this matter is not credible.  The Board, after considering the documentation of record and listening to the veterans testimony, concludes that the RO did in fact inform the veteran of the consequences of the compensation adjustment and was led to believe that the veteran had agreed to apply the lump sum military retirement payment to repay the compensation overpayment.  It is possible that the veteran simply did not fully understand the consequences of the adjustment to his compensation award and what was expected of him with regard to the lump sum military retirement payment.  When he received the military retirement payment he was stressed out and worried over his finances, and used this money to pay outstanding civilian bills.  In the absence of a statutory bar to waiver of the overpayment, it must now be considered whether recovery of the overpayment should be waived under the standard of equity and good conscience.

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness from the payee who received the benefit would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. 1.965(a).  In such a determination consideration will be given to elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor; whether failure to make restitution would result in unjust enrichment; whether repayment of the debt would defeat the purpose for which benefits were intended; and whether reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation causing a change in position to one's detriment.  38 U.S.C.A. 5302 ; 38 C.F.R. 1.965.

As mentioned above, the veteran in an attempt to receive long term disability benefits, requested that VA terminate his compensation award retroactive to August 1995 and take action to reinstate his full military retirement benefits.  The overpayment was created as a result of the ROs compliance with his request.  Prior to making the adjustment in his compensation award, an employee at the RO explained to the veteran that this action would create a huge overpayment and believed that the veteran had agreed to repay this overpayment with the lump sum military retired payment he would receive.  The VA employee stated that the veteran understood these facts.  The veteran apparently did not fully understand the extent of the overpayment of VA benefits the adjustment to his compensation award would cause.  When he received the lump sum retroactive military retirement payment, he was faced with financial difficulties and chose to pay some of his civilian creditor in lieu of applying any of the lump sum military retirement payment towards the VA overpayment.  Additionally, as a result of the adjustment of his compensation award, the veteran presumably also received a lump sum payment from the insurance company which had issued the long term disability income policy.  Given these facts, and in view of the benefit of the doubt doctrine, the Board finds that fault is not a controlling factor in this case.  The veteran cannot be faulted for requesting the adjustment in his compensation and the RO was not at fault in complying with the veterans request, especially in view of the fact that an employee at the RO attempted to fully explain the consequences of the award adjustment and felt that the veteran had agreed to apply the resulting payment from the military to the VA compensation overpayment which would be created by the adjustment.  The veterans failure to apply the military retirement payment to the VA compensation overpayment did not create the overpayment.

The veteran asserts that repayment of the overpayment would cause him great financial hardship.  He provided a revised financial statement at the time of his March 2001 Board hearing.  This shows that the veteran had a monthly income of $5,475 from Social Security, VA, long term disability income, and retirement pay.  He also reported that he had cash on hand of $150.00, and $40.00 in a checking account.  He also owned a 1998 truck, and a house.  He reported monthly expenses which total $5,664.  According to this statement, his reported monthly expenses exceed monthly income by $189.  The Board notes that this includes his $150 per month scheduled repayment of his VA overpayment.  He also reported liens of $9,000 on his house, a mortgage, and an outstanding balance on his car loan. 

The RO has held that with prudent budgeting the veterans income is more than sufficient to provide for his basic necessities and repayment of the VA overpayment.  The RO has pointed out that the veteran is expected to accord a Government debt the same regard and priority that he gives to private creditors and that he cannot expect to pay all private creditors to the exclusion of the Government.  The Board again concurs with the RO.  The veterans monthly income of $5,475 is sufficient to provide for his mortgage payments, utilities, and living expenses as well as to permit payment of his creditors, including the Government.  The RO has already set up a reasonable repayment plan which should permit repayment of the VA debt without undue hardship for the veteran.

Unjust enrichment is the controlling factor for consideration in this case.  This element pertains to consideration of whether failure to make restitution would result in unfair gain to the debtor.  Clearly, the veteran received benefits to which he was not entitled, and this fact is not disputed by the veteran.  The Board also finds that failure to make restitution would result in unfair gain to the veteran because he received monetary benefits to which he had no legal entitlement.  Under such circumstances, to allow him to retain the money which was paid would constitute unjust enrichment.

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits are intended, that is, whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  In this case, the purpose for payment of VA compensation would not be defeated inasmuch as the RO has set up a repayment plan which is reasonable and should ensure that the veteran continues to receive compensation sufficient to meet reasonable living expenses while at the same time recouping the compensation which the veteran received but to which he had no legal entitlement.

There is no indication that the veteran relinquished any right or incurred any legal obligation in reliance on VA benefits.

For the reasons and bases set forth above, the Board finds that recovery of the overpayment of VA benefits would not be contrary to the principles of equity and good conscience.  Accordingly, the request for waiver of the overpayment must be denied.


ORDER

Waiver of recovery of the overpayment in the amount of $23,606 is denied.


		
	Gary L. Gick
	Member, Board of Veterans Appeals


  
